Kodiak Energy, Inc. October 12, 2007 Mandate of the Board of Directors 1.Overall Purpose/Objectives Introduction The Board of Directors (the “Board”) is responsible under law to supervise the management of the business and affairs of Kodiak Energy, Inc. (“Kodiak” or the “Company”) and its subsidiaries. References to Kodiak or the Company in this Mandate shall be deemed to include Kodiak’s subsidiary companies: Kodiak Petroleum ULC, Kodiak Petroleum (Montana), Inc. and Kodiak Petroleum (Utah), Inc. The Board has the statutory authority and obligation to protect and enhance the assets of the Company. The principal mandate of the Board is to oversee the management of the business and affairs of the Company, and monitor the performance of the Officers of the Corporation. In keeping with generally accepted corporate governance practices, including those contained in Multilateral Instrument 52-110 – Audit Committees, National Policy 58-201 - Corporate Governance Guidelines, National Instrument 58-101 – Disclosure of Corporate Governance Practices (collectively, the “Canadian Corporate Governance Guidelines”), the Toronto Stock Exchange –Venture Exchange (“TSXV”) corporate governance guidelines contained in Section 3 of the TSXV listed company manual (the “TSXV Corporate Governance Guidelines”), the Sarbanes-Oxley Act of 2002, and any similar legislation as it becomes applicable to the Company, the Board assumes responsibility for the stewardship of the Company and, as part of the overall stewardship responsibility, explicitly assumes responsibility for the following: 2.Organization and Independence The Board retains the responsibility for managing its own affairs including planning its composition, selecting its Chair (or acting Chair if the Chair is absent from the meeting), appointing Board Committees and determining Directors' compensation. While it is appropriate to confer with management of the Company (“Management”) on the selection of candidates to be nominated as members of the Board, the ultimate selection shall be determined by the existing members of the Board. In that the Board must develop and voice objective judgment on corporate affairs, independently of Management, practices promoting Board independence will be pursued. This includes constituting the Board with a majority of independent Directors. Certain tasks suited to independent judgments will be delegated to specialized Board Committees that are comprised exclusively of independent Directors wherever possible. The Board will develop broad standards to determine whether Directors are independent, which standards will comply with Canadian Corporate Governance Guidelines, TSXV Corporate Governance Guidelines, as well as the Sarbanes-Oxley Act and any similar legislation as it becomes applicable to the Corporation. In accordance with these standards, the Board will make a positive determination with respect to the independence of each Director at least once per year. The Board will disclose both the standards and the annual determinations as required by law. Exhibit 99.2 - Mandate of the Board of Directors The Board will establish specific criteria for Board and Board member performance, and pursue a self-evaluation process for evaluating both overall Board performance and contributions of individual Directors. In addition, the Board will be constituted based on the following general membership criteria: 2.1 Company Assistance The Board will seek members from diverse professional and personal backgrounds who combine a broad spectrum of experience and expertise with a reputation for integrity. This assessment will include an individual’s independence, as well as consideration of diversity, age, skills and experience in the context of the needs of the Board and the Company. 2.2 Character Directors shall be persons of good character and thus should possess all of the following personal characteristics: 2.2.1. Integrity: Directors should demonstrate high ethical standards and integrity in their personal and professional dealings; 2.2.2. Accountability: Directors should be willing to be accountable for their decisions as Directors; 2.2.3. Judgment: Directors should possess the ability to provide wise and thoughtful counsel on a broad range of issues; 2.2.4. Responsibility: Directors should interact with each other in a manner which encourages responsible, open, challenging and inspired discussion; 2.2.5. High Performance Standards: Directors should have a history of achievements which reflects high standards for themselves and others; The Board ultimately has the responsibility to oversee the development and approval of the mission of the Company, its goals and objectives, and the strategy by which these objectives will be reached. In guiding the strategic choices of the Company, the Board must understand the inherent prospects and risks of such strategic choices. While the leadership for the strategic planning process comes from the Management of the Company, the Board shall bring objectivity and a breadth of judgment to the strategic planning process and will annually review and approve the strategy developed by Management and ensure that the strategic plan takes into account, among other things, the opportunities and risks of the Corporation’s business. The Board is responsible for monitoring Management’s success in implementing the strategy and monitoring the Company's progress in achieving its goals; as well as revising and altering direction in light of changing circumstances. The Board has the responsibility to ensure congruence between the strategic plan, Shareholder expectations and Management’s performance. ● Page 2 October 12, 2007 Exhibit 99.2 - Mandate of the Board of Directors 3.Policies and Procedures The Board is responsible for: 3.1. Approving and, monitoring compliance with all significant policies and procedures, by which the Company is operated, including corporate governance principles and guidelines; 3.2. Approving policies and procedures designed to ensure that the Company operates at all times within applicable laws and regulations and to the highest ethical and moral standards; 3.3. Enforcing obligations of the Directors respecting confidential treatment of the Company’s proprietary information and Board deliberations; and 3.4. Ensuring that individual Directors are appropriately prepared for meetings of the Board and maintain an acceptable attendance record. 4.Management of Risk The Board shall identify and understand the principal risks of all aspects of the business in which the Company is engaged, recognizing that business decisions require the incurrence of risk. The Board is responsible for providing a balance between risks incurred and the potential returns to Shareholders. This requires that the Board ensure that systems are in place to effectively monitor and manage risks with a view to the long term viability of the Company and its assets. 5.Oversight of Management The Board must ensure that the execution of plans and operations are of the highest caliber.
